NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT



MARCUS B. HARRIS, a/k/a MARZUG        )
AL-HAKIM,                             )
                                      )
             Appellant,               )
                                      )
v.                                    )      Case No. 2D17-4142
                                      )
MARTYE S. GATTIE and BEVERLY C.       )
TAVIERE,                              )
                                      )
             Appellees.               )
                                      )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; Laurel M. Lee,
Judge.

Marcus B. Harris, pro se.

No appearance for Appellees.


PER CURIAM.


             Affirmed.



CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.